Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 3 have been amended; Claims 7-8 are added as new claims; Claims 1-8 remain for examination, wherein claims 1 and 3 are independent claims.

Previous Rejections/Objections
Previous objection of Claims 1 and 3 because of the informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 2/16/2022.
Previous objection of Claim 1 because of the informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 2/16/2022.
Previous rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 2/16/2022.
However, in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/29/2021 and Document filed in IDS filed on 12/16/2021, a new ground rejection is added as following.

Information Disclosure Statement
IDS filed on 12/16/2021, 1/27/2022, and 2/9/2022 have been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al (US-PG-pub 2012/0305122 A1, listed in IDS filed on 2/2/2021, thereafter PG’122).
PG’122 is applied to the instant claims 3-6 for the same reason as stated in the previous office action dated 9/22/2021. The amended feature in the instant claim 3 does not change the scope of the instant claim.

Claim(s) 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al (US-PG-pub 2012/0285576 A1, listed in IDS filed on 12/16/2021, corresponding to WO 2011065579 A1, thereafter PG’576).
Regarding claim 3, PG’576 teaches a steel pipe for a linepipe with high compressive strength and a heavy wall 

Element
From instant Claim 3 (in mass %)
From alloy #L in table 1 of PG’576 (in mass%)
Within range
(in mass%)
C
0.030-010
0.063
0.055
Si
0.01-0.30
0.05
0.07
Mn
1.0-2.0
1.70
1.74
Nb
0.005-0.05
0.022
0.015
Ti
0.005-0.025
0.011
0.009
One or more from group consisting of
Cu: 0.5 or less;
Ni:1.0 or less;
Cr: 1.0 or less;
Mo: 0.5 or less;
V: 0.1 or less
Cu: 0.27
Ni: 0.15

Cu: 0.27
Ni: 0.15

Fe
Balance with impurities
Balance with impurities
Balance with impurities
Ceq
0.35 or more
About 0.37
About 0.37
Pcm
0.20 or less
About 0.17
About 0.17
Ar3 (oC)
750 or less
About 740
About 740

30 or more
38 (#20 in table 2)
38
Phases (area%)
Bainite: Primary;
P-ferrite: 10 or less at ¼ plate thickness;
M-A: 5 or less at ¼ plate thickness;
 (#20 in Table 3)
Bainite: 92
 M-A: 1.5
At ¼ plate thickness (par.[0069] of PG’576)
Bainite: 92
 M-A: 1.5
Grain size (m)
10 or less at ½ plate thickness
5 or less (uniform microstructure and strength distribution-par.[0011],[0070] of PG’576)
5 or less
Tensile strength (MPa)
570 or more
643
643
Yield strength (MPa)
440 or more
490
490

From claim 4


Yield ratio
0.748 or more
About 0.76
About 0.76
Hardness
HV 260 or less at 1.5mm from inner surface
Inherently have


From claims 5-6


Pipe expansion ratio (%)
1.2 or less
0.8
0.8

From claims 7-8


Thickness (mm)
35 or more
38 (#20 in table 2)
38


Regarding claim 4, the calculated yield ratio from #20 in table 3 of PG’576 reads on the claimed yield ratio limitation. Since PG’576 teaches the same alloy composition with same microstructure for the same line-pipe application, the claimed hardness would be inherently existing in the pipe of PG’576. MPEP 2112 III&IV. Actually, PG’576 teaches the difference in hardness between the surface layer portion and the plate thickness center portion is made small and having a uniform 
Regarding claims 5-6, PG’576 teaches seam welding is applied to form a steel pipe, and the steel pipe is subjected to pipe expansion with an expansion rate of 0.4% to 1.2%. (par.[0038] of PG’576) and the #20 in table 2 of PG’576 has expansion ratio 0.8%, which reads on the seam welding the pipe butting edge with pipe expansion ratio of 1.2% or less as recited in the instant claims.
Regarding claims 7-8, PG’576 specify the example #20 in table 2 having wall thickness of 38 mm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG’122.
PG’122 is applied to the instant claims 1-2 for the same reason as stated in the previous office action dated 9/22/2021. The amended feature in the instant claim 3 does not change the scope of the instant claim.  65% or more reduction at temperature range of non-recrystallization temperature range (par.[0073]-[0074] of PG’122) and alloy #11 in table 2-1 of PG’122 overlaps the amended feature of reduction of 50% or more at temperature range of rolling finish temperature +20oC or less as recited in the instant claim 1, which is a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the reduction in the specific temperature ranges from the disclosure of PG’122 since PG’122 teaches the same steel line-pipe as claimed in the invention throughout whole disclosing range. 
Regarding claims 3-6, PG’122 is applied to the instant claims 3-6 for the same reason as stated above. Furthermore, PG’122 teaches a grain size of 5 m or less (par.[0031], [0066], [0090] of PG’122) and PG’122 provides average grain size (#11 in table 2-1) of 3.7 m, which is within the claimed grain size range as recited in the instant claim 3. Although PG’122 does not specify the grain size at the 1/2  location of the pipe 
Regarding the newly added claims 7-8, PG’122 specify a linepipe having high strength and sour gas resistance with a plate thickness of 30 mm or more (par.[0012] of PG’122), which overlaps the claimed thickness range of 35 mm or more as recited in the instant claims, which is a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness range of the pipe from the disclosure of PG’122 since PG’122 teaches the same .

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG’576.
Regarding claim 1, the same alloy composition with same microstructure and properties for the same line-pipe application as discussed in the rejection for the instant claim 3 above. The comparison between manufacturing process of the instant claim and those disclosed in PG’576 is listed in the following table. All of the essential process parameters are within the claimed parameter ranges. PG’576 also specify the reheating surface temperature from 550 to 720oC (par.[0088] of PG’576), which overlapping the claimed reheating temperature ranges in the instant claim. 60% or more reduction at temperature range of non-recrystallization temperature range (par.[0038] of PG’576) and provides example of alloy #20 having 70% reduction in table 2 of PG’576 overlaps the amended feature of reduction of 50% or more at temperature range of rolling finish temperature +20oC or less as recited in the instant claim 1. Overlapping the temperature ranges for reduction and reheating create a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the temperature ranges 

Element
From instant Claim 1 
From alloy #20 in table 2 of PG’576
Within range

Heating temperature (oC)
1000-1200
1100
1100
Rolling cumulative reduction (%) at non-recrystallization temperature range
60 or more 

70 
In Non- recrystallization temperature 
70
Rolling cumulative reduction (%) at rolling finish temperature +20oC or less
50 or more
70
Overlapping
60% or more at temperature of Non- recrystallization temperature
70
Rolling finish temperature (oC)
Ar3 to 790oC
780oC (Ar3 is 740oC according to Eq.(3))
780oC 
Acceleration cooling rate
10oC/s or more
17 oC/s
17 oC/s
Cooling stop temperature (oC)
200-450
370
370
Reheating surface temperature (oC)
350-550
550-720

Overlapping 550oC
Reheating center plate temperature (oC)
Less than 550
460
460


Regarding claim 2, PG’576 teaches seam welding is applied to form a steel pipe, and the steel pipe is subjected to pipe expansion with an expansion rate of 0.4% to 1.2%. (par.[0038] of PG’576) and the #20 in table 2 of PG’576 has expansion ratio .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/964661 (US-PG-pub 2021/0054471 A1). 
Regarding instant claims 1-8, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 1-4 of copending Application No. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-8 have been considered but they are not persuasive and they also moot in view of the new ground rejection above. 
The Applicant’s arguments are summarized as following:
1, regarding the rejection of claims 3-6 under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al (PG’122), PG’122 does not specify the limitation of the grain size at a position of ½ plate thickness of 10 m or less, which is different to the 
2, Ishikawa et al (PG’122) does not specify the reduction amount 50% at temperature range of rolling finish temperature +20oC or less as recited in the instant claim 1.
In response
Regarding the argument 1, Firstly, as pointed out in the rejection for the instant claim 3 above and refer to the previous office action dated 9/22/2021, PG’122 provides example #11 in table 2-1 having grain size 3.7 m which is within the claimed grain size range of 10 m or less as claimed in the instant claim; Secondly, although PG’122 provides measurement for the microstructure at location ¼ of the thickness of the pipe, the average 5 m or less of grain size is for whole pipeline in PG’122, and PG’122 specify having a uniform microstructure (par.[0062] of PG’122) and the difference in hardness between the surface layer portion and the plate thickness center portion is made small and hence, the uniform strength distribution in the plate thickness direction (par.[0011] of PG’122), therefore, uniform grain size is expected. This position is further supported by the SEM pictures provided by the applicant (page 9/12 of the Applicant’s arguments/Remarks dated 2/16/2022), both average grain size at ¼ and ½ locations are less than 10 m. Finally, the disclosed grain size range of PG’122 overlaps the claimed grain size as claimed in the instant claims, there is not evidence data in the instant application to show the criticality of the claimed limitation in term of steel-pipe’s properties. In contrary, PG’122 provides example #11 in table 3-1 having the same claimed TS, YS, pipe expansion, and yield ratio as claimed in the instant claims.
oC or less as recited in the instant claim 1, which is a prima facie case of obviousness. MPEP 2144 05 I. it is noted that there is no evidence to show the criticality of the claimed reduction at specific temperature range in term of the of steel-pipe’s properties. In contrary, PG’122 provides example #11 in table 3-1 having the same claimed TS, YS, pipe expansion, and yield ratio as claimed in the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734